DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gundavelli et al (US 2021/0185540) in view of Mohseni et al (US 2013/0210421).

Regarding claim 1, Gundavelli teaches a method (Fig. 1, 2, 4) comprising:
communicating, by a user device 102, via a first network 106, wherein the user device 102 is connected to the first network 106 via a first network address (¶0026:SSID);


sending, based on the network condition, a request to connect to the second network (¶0043: CBRS attach request); and
causing, based on an acknowledgment of the request, the user device 102 to connect to the second network 104 via a second network address (¶0045: helps to connect. ¶0027: Network Identifier).
Gundavelli does not teach determining the received signal for a threshold duration. Mohseni teaches determining the received signal for a threshold duration (¶0029: period of time, gap). It would have been obvious to one having skilled in the art before the invention was made to include threshold duration of Mohseni into the communication of Gundavelli in order to avoid terminating and reestablishing to receive the signals in the one or more networks (¶0008).

Regarding claim 2, the combination of Gundavelli and Mohseni teaches wherein the user device comprises one or more of a dual subscriber identification module (SIM) dual standby (DSDS) device, or a multi-SIM device (Mohseni: ¶0006).

Regarding claim 3, the combination of Gundavelli and Mohseni teaches further comprising sending a request to the first network to suspend the communicating via the first network (Mohseni: ¶0030: terminate or hold).



Regarding claim 5, the combination of Gundavelli and Mohseni teaches wherein the time period is based on at least one of an operational status of the user device, power consumption of the user device, and geo-fencing information (Mohseni: ¶0031: data).

Regarding claim 6, the combination of Gundavelli and Mohseni teaches comprising sending, from a transceiver 554, 556 (Fig. 9 of Mohseni) of the user device to a modem 570, 580 of the user device, based on the signal, an indication of the presence of the second network (See rejection of claim 1).

Regarding claim 7, the combination of Gundavelli and Mohseni teaches further comprising sending, from a modem 570, 580 of the user device (Mohseni: Fig. 9) to an application processor 590 of the user device, a notification that the signal is received for the threshold duration and an indication of the network condition (See the rejection of claim 1).

Regarding claim 8, the combination of Gundavelli and Mohseni teaches further comprising determining by an application processor 590 (Mohseni: Fig. 9) of the user device that the signal is received for the threshold duration (See the rejection of claim 1).

Regarding claim 9, the combination of Gundavelli and Mohseni teaches further comprising receiving from the second network 104, via a transceiver of the user device, the acknowledgment of the request to connect to the second network (Gundavelli: ¶0044: authentication).

Regarding claim 10, the combination of Gundavelli and Mohseni teaches further comprising sending from a modem of the user device to an application processor of the user device (See the rejection of claim 7), the acknowledgment of the request to connect to the second network (¶0043: CBRS attach).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. The combination of Gundavelli and Mohseni inherently teaches 
canceling, based on the network condition, the attempt to connect to the second network (Gundavelli: ¶0032: if the QoS of another network is better UE 102 may want to switch; and canceling otherwise).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 13, the combination of Gundavelli and Mohseni teaches further comprising communicating with the first network via a transceiver 554, 556 (Mohseni: Fig. 9) of the user device.


Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 20, the combination of Gundavelli and Mohseni teaches wherein the user device is configured to connect to the second network as a primary network connection and connect to the first network as an offload network connection (Gundavelli: ¶0032: congested).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854. The examiner can normally be reached MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE . NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649